Electronically Filed
                                                         Supreme Court
                                                         SCWC-15-0000699
                                                         12-MAR-2018
                                                         01:19 PM



                           SCWC-15-0000699

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                               WP,
          Petitioner/Plaintiff-Appellant/Cross-Appellee,

                                 vs.

                                MS,
          Respondent/Defendant-Appellee/Cross-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-15-0000699; FC-D NO. 11-1-7253)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Plaintiff-Appellant/Cross Appellee’s

application for writ of certiorari, filed on January 27, 2018, is

hereby rejected.

           DATED:   Honolulu, Hawai#i, March 12, 2018.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson